Exhibit 10.1

SETTLEMENT AGREEMENT AND STIPULATION

 

THIS SETTLEMENT AGREEMENT and Stipulation, dated as of August 22, 2014 (the
"Agreement"), by and between plaintiff Tarpon Bay Partners LLC ("TARPON"), and
defendant PROGRESSIVE CARE, INC. (the "Company")

 

BACKGROUND:

WHEREAS, the Company has bona fide outstanding liabilities in a principal amount
of not less than $1,826,005.16; and,

WHEREAS, these outstanding liabilities are past due; and,

WHEREAS, TARPON acquired these liabilities pursuant to certain Claim Purchase
Agreements) entered into between it and the Company's creditors (as set forth in
Schedule A hereto); and

WHEREAS, TARPON and the Company desire to resolve, settle, and compromise these
liabilities (hereinafter collectively referred to as the 'Claims,.

NOW, THEREFORE, the parties hereto agree as follows:



1.          Defined Terms. As used in this Agreement, the following terms shall
have the following meanings specified or indicated (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):

 

"AGREEMENT" shall have the meaning specified in the preamble hereof.

 

"CLAIM AMOUNT" shall mean $1,826,005.16

"COMMON STOCK" shall mean the Company's common stock, $0.0001 par value per
share, and any shares of any other class of common stock whether now or
hereafter authorized, having the right to participate in the distribution of
dividends (as and when declared) and assets (upon liquidation of the Company).

 

"COURT" shall mean the Circuit Court of the Second Judicial Circuit, Leon
County, Florida.

 

"DISCOUNT': shall mean twenty five (25%) percent.

 

"OTC" shall have the meaning specified in Section 3b.

 



 



 

"DWAC" shall have the meaning specified in Section 3b.

 

"FAST" shall have the meaning specified in Section 3b.

"GROSS PROCEEDS" shall mean proceeds from sales of Settlement Shares (as defined
below) by TARPON.

"NET PROCEEDS" shall mean Gross Proceeds less all brokerage, clearing and
delivery related fees and charges associated with the generation of such Gross
Proceeds, including but not limited to, commission and execution fees, ticket
and deposit fees, DTC and Non-DTC, transfer agent and clearing agent fees, as
well as proceeds from the sale of Fee Shares, if any, as defined below.

"PRINCIPAL MARKET' shall mean the NASDAQ National Market, the NASDAQ SmallCap
Market, the Over the Counter Bulletin Board, ()TOW, the American Stock Exchange
or the New York Stock Exchange, whichever is at the time the principal trading
exchange or market for the Common Stock.

"REMITTANCE AMOUNT" shall mean NET PROCEEDS multiplied by one minus the Discount
((1 — 025) or 0.75);

"SELLER" shall mean any individual or entity listed on Schedule A, who
originally owned the Claims.

"SETTLEMENT SHARES" shall have the meaning specified in Section 3a

"TRADING DAY" shall mean any day during which the Principal Market shall be open
for business.

"TRANSFER AGENT" shall mean the transfer agent for the Common Stock (and to any
substitute or replacement transfer agent for the Common Stock upon the Company's
appointment of any such substitute or replacement transfer agent).

 

2.          Fairness Hearing. Upon the execution hereof, Company and TARPON
agree, pursuant to Section 3(a)(10) of the Securities Act of 1933, 15 U.S.C.
77a, et seq. (as amended) (the "Securities Act"), and any applicable section of
the General Statutes of Florida, to promptly submit this Agreement to the Court
for a hearing on the fairness of such terms and conditions herein set forth,
including, without limitation, the issuance, exempt from registration, of the
Settlement Shares. This Agreement shall become binding upon the parties only
upon entry of an order by the Court substantially in the form annexed hereto as
Exhibit A (the "Order).

 

2

 



 

3.         Settlement Shares. a. Following entry of an Order by the Court in
accordance with Paragraph 2 hereof and upon the delivery, by TARPON and the
Company, of the Stipulation of Dismissal (as defined below), the Company shall
issue and deliver to TARPON shares of its Common Stock (the "Settlement Shares)
in one or more tranches, as necessary, sufficient to generate proceeds such that
the aggregate Remittance Amount equals the Claim Amount, subject to the
adjustment and ownership limitations set forth below. In addition, upon entry of
the Order, the Company shall Issue to TARPON shares of Common Stock with a value
equal to One Hundred Thousand Dollars ($100,000.00) (the "Fee Shares"). The Fee
Shares shall be issued pursuant to exemption provided for In Section 3(a)(10) of
the Securities Act, in Increments of $20,000.00 per tranche to be included in
the first five (5) tranches of Settlement Shares issued to TARPON pursuant to
this Agreement. The $20,000.00 in proceeds from the sale of the Fee Shares shall
be deducted from Gross Proceeds for each of the first five (5) trenches of
Settlement Shares issued to TARPON pursuant to this Agreement. TARPON shall
return to Company for retirement the $25,000.00 promissory note dated January 9,
2014 in connection with this Agreement.

b.           No later than the fifth Trading Day following the date that the
Court enters the Order, time being of the essence, the Company shall: (i) cause
its legal counsel to issue an opinion to the Company's transfer agent, in form
and substance reasonably acceptable to TARPON and such transfer agent that the
shares of Common Stock to be issued as the initial issuance and any additional
issuance are legally issued, fully paid and non-assessable, are exempt from
registration under the Securities Act, may be issued without restrictive legend,
and may be resold by TARPON without restriction ; and, (II) issue the Fee Shares
and the Settlement Shares, in tranches as necessary, by physical delivery, or as
Direct Registration Systems (DRS) shares to TARPON'S account with The Depository
Trust Company (DTC) or through the Fast Automated Securities Transfer (FAST)
Program of DTC's Deposit/Withdrawal Agent Commission (DWAC) system, without any
legends or restriction on transfer . The date upon which the first tranche of
the Settlement Shares are deposited Into TARPON'S account and are available for
sale by TARPON shall be referred to as the "Issuance Date".

c.          The Company shall deliver to TARPON, through the initial tranche and
any required additional tranches, that number of Settlement Shares, the proceeds
from the sale of which shall generate an aggregate Remittance Amount equal to
the Claim Amount. Following the sale and settlement of each tranche of
Settlement Shares Issued by the Company to TARPON, TARPON shall cause to be
disbursed the Remittance Amount associated with such tranche to Sellers in
accordance with the Claim Purchase Agreements. To the extent that the Company
issues Settlement Shares In excess of that necessary to satisfy the Claim
Amount, TARPON shall return any excess Settlement Shares to the Company for
retirement to treasury stock. The parties reasonably estimate that the fair
market value of the Settlement Shares and the Fee Shares to be received by
TARPON will be in an aggregate approximate amount of $2,434,673.00. The parties
acknowledge that the number of Settlement Shares to be issued pursuant to this
Agreement is indeterminable as of the date of its execution, and could well
exceed the current existing number of shares outstanding as of the date of its
execution.

d.           Notwithstanding anything to the contrary contained herein, the
Settlement Shares beneficially owned by TARPON at any given time shall not
exceed the number of such shares that, when aggregated with all other shares of
the Company's Common Stock then beneficially owned by TARPON, or deemed
beneficially owned by TARPON, would result in TARPON's owning more than 9.99% of
all of such Common Stock as would then be outstanding, as determined In
accordance with Section 16 of the Securities Exchange Act of 1934, 15 U.S.C. §
78a, et seq. (as amended) (the "Securities Exchange Act") and the regulations
promulgated thereunder. In compliance therewith, the Company agrees to deliver
the Initial Issuance and any additional issuances in one or more tranches. 

3

 



 

4.         Necessary Action. At all times after the execution of this Agreement
and entry of the Order by the Court, each party hereto agrees to take or cause
to be taken all such necessary action including, without limitation, the
execution and delivery of such further instruments and documents, as may be
reasonably requested by any party for such purposes or otherwise necessary to
effect and complete the transactions contemplated hereby.

 

5.          Releases. Upon receipt of all of the Settlement Shares required to
be delivered by the Company to TARPON in consideration of the terms and
conditions of this Agreement, and excluding the obligations, representations and
covenants arising or made hereunder or a breach hereof, the parties hereby
release, acquit and forever discharge the other and each, every and all of their
current and past officers, directors, shareholders, affiliated corporations,
subsidiaries, agents, employees, representatives, attorneys, predecessors,
successors and assigns (the "Released Parties"), of and from any and all claims,
damages, cause of action, suits and costs, of whatever nature, character or
description, whether known or unknown, anticipated or unanticipated, which the
parties may now have or may hereafter have or claim to have against each other
with respect to the Claims. Nothing contained herein shall be_deemed to negate
or affect TARPON's right and title to any securities heretofore or hereafter
issued to it by the Company.

 

6.          Representations. The Company hereby represents, warrants and
covenants to TARPON as follows:

a.           There are One Hundred Million (100,000,000) shares of Common Stock
of the Company authorized, of which Forty One Million, Six hundred and Thirty
Two Thousand, Seven Hundred and Seventy Six (41,632,776) shares are issued and
outstanding as of July 31, 2014;

b.          The shares of Common Stock to be issued pursuant to the Order are
duty authorized and, when issued, will be duly and validly issued, fully paid
and non-assessable, free and clear of all liens, encumbrances and preemptive and
similar rights to subscribe for or purchase securities;

c.          Upon Court approval of this Agreement and entry of the Order, the
shares will be exempt from registration under the Securities Act and issuable
without any restrictive legend;

 

4

 

d.          The Company has reserved from its duly authorized capital stock a
number of shares of Common Stock at least equal in amount to the number of
shares that could be issued pursuant to the terms of the Order;

e.          If, at any time, it appears reasonably likely that there may be
insufficient authorized shares to fully comply with the Order, Company shall
promptly increase its authorized shares to ensure Its ability to timely comply
with the Order;

f.          The execution of this Agreement and performance, by the parties, of
their respective obligations pursuant to the Order (as memorialized herein),
will not (1) conflict with, violate or cause a breach or default under any
agreement(s) between the Company and any creditor (or any affiliate thereof)
respecting or concerning the accounts receivable comprising the Claims, or (2)
require any waiver, consent, or other action of the Company or any creditor, or
their respective affiliates, that has not already been obtained;

 

g.          The Company hereby waives any provision in any agreement(s)
respecting or concerning the accounts receivable-s comprising the Claims which
may require or purport to require that payments be applied in a certain order,
manner, or fashion, or providing for exclusive jurisdiction in any court other
than this Court;

h.          The Company has all necessary power and authority to execute,
deliver and perform all of its obligations under this Agreement;

i.          The execution, delivery and performance of this Agreement by the
Company has been duly authorized by all requisite action on the part of the
Company (including a majority of its independent directors), and this Agreement
has been duly executed and delivered by the Company;

j.          The Company did not enter into any transaction(s) giving rise to the
Claims in contemplation of any sale or distribution of the Company's common
stock or other securities;

k.          There has been no modification, compromise, forbearance, or waiver
entered into or given by the Company to any Seller with respect to the Claims.
There is no action based on the Claims currently pending against the Company In
any court or other legal venue; nor has any Judgment- based upon the Claims been
entered against the Company In the context of any legal proceeding;

There are no taxes due, payable or withholdable as an incident of Seller's
provision of goods and services, and no taxes will be due, payable or
wlthholdable as a result of the settlement of the Claims, as provided for
herein;

m.          reserved)



5

 



n.          To the best of the Company's knowledge, no Seller will utilize,
directly or indirectly, any of the proceeds received from TARPON in respect of
the Claims as consideration for any investment to be made in the Company or any
affiliate of the Company;

o.          The Company has not received any notice (oral or written) from the
SEC or Principal Market regarding a halt, limitation or suspension of trading in
the Common Stock; and

p.          No Seller will receive, directly or indirectly, any consideration
from, or be compensated In any manner by, the Company, or any affiliate of the
Company, in exchange for or in consideration of the sale of the Claims.

q.          The Company acknowledges that TARPON or its affiliates may, from
time to time, hold outstanding securities of the Company, including securities
which may be convertible in shares of the Company's Common Stock at a floating
conversion rate tied to the current market price for the stock. The number of
shares of Common Stock issuable pursuant to this Agreement may increase
substantially in certain circumstances, including, but not necessarily limited
to the circumstance wherein the trading price of the Common Stock declines. The
Company's executive officers and directors have studied and fully understand the
nature of the transactions contemplated by this Agreement and recognize that
they may have a potential dilutive effect. The board of directors of the Company
has concluded in its good faith business judgment that such transaction is in
the best interests of the Company. The Company specifically acknowledges that
its obligation to issue the Settlement Shares is binding upon the Company and
enforceable regardless of the potential dilutive effect such issuance may have
on the ownership interests of other shareholders of the Company.

TARPON hereby represents warrants and covenants to Company as follows:

a.           It is the owner of the Claims and, subject to the Court's approval
of the terms and conditions herein set forth, obligated to satisfy the Claims in
their entirety;

b.          It is a limited liability company duly filed and in good standing
under the laws of Connecticut; and,

c.          The execution, delivery and performance of this Agreement by TARPON
has been duly authorized by all requisite action on the part of TARPON, and this
Agreement has been duly executed and delivered by TARPON.

 

7.         Continuing Jurisdiction. In order to enable the Court to grant
specific enforcement or other equitable relief In connection with this
Agreement, the parties (a) consent to the continuing jurisdiction of the Court
for purposes of enforcing this Agreement, and (b) expressly waive any contention
that there is an adequate remedy at law or similar contention that might
otherwise preclude the entry• of injunctive or other equitable relief.

 

6

 

 

8.          Conditions Precedent/ Default.

a.          If Company fails to deliver the Settlement Shares arid the Fee
Shares to TARPON in the form and mode required by Section 3 hereof;

b.          If the Order shall not have been entered by the Court on or prior to
September 30, 2014;

c.           If the Company fails to comply with the Covenants set forth In
Paragraph 14 hereof;

d.          if Bankruptcy, dissolution, receivership, reorganization, Insolvency
or liquidation proceedings or other proceedings for relief under any bankruptcy
law or any law for the relief of debtors shall be instituted by or against the
Company; or, tithe trading of the Common Stock shall have been halted, limited,
or suspended by the SEC or on the Principal Market; or, trading in securities
generally on the Principal Market shall have been suspended or limited; or,
minimum prices shall been established for securities traded on the Principal
Market; or, there shall have been any material adverse change (0 in the
Company's finances or operations, or (ii) in the financial markets such that, in
the reasonable judgment of the TARPON, upon consultation with the Company, It is
impracticable or inadvisable to trade the Settlement Shares. In the event such
suspension, limitation or other action is not cured within ten (10) trading
days, then TARPON, in its sole discretion, may deem the Company to be in
default, in which event this Agreement shall be null and void.

9.          Information. Company and TARPON each represent that prior to the
execution of this Agreement, they have fully informed themselves of its terms,
contents, conditions and effects, and that no promise or representation of any
kind has been made to them except as expressly stated in this Agreement.

10.          Ownership and Authority. The Company and TARPON each represent and
warrant that neither of them has sold, assigned, transferred, conveyed or
otherwise disposed of all or any portion of any claim, demand, right, or cause
of action, relating to any matter covered by this Agreement. Each also has the
power and authority and has been duly authorized to enter into and perform their
respective obligations pursuant to this Agreement, which is enforceable
according to its terms.

 

11.          No Admission. This Agreement has been entered into in order to
compromise disputed claims and to avoid the uncertainty and expense of the
litigation. Neither this Agreement nor any Order which may issue in respect of
same shall be offered or received into evidence in any action or proceeding; nor
shall this Agreement or any Order which may issue in respect of same constitute
or be treated as an admission or concession on the part of either party with
respect to all, or any portion, of the subject matter hereof.

 

12.         Binding Nature. This Agreement shall be binding on all parties
executing this Agreement and their respective successors, assigns and heirs. 

7

 

 

13.         Authority to Bind. Each party to this Agreement represents and
warrants that the execution, delivery and performance of this Agreement and the
consummation of the transactions provided in this Agreement have been duly
authorized by all necessary action of the respective parties and that the person
executing this Agreement on behalf of each party has the full capacity to bind
that party. Each party further represents and warrants that it has been
represented by independent counsel of its choice in connection with the
preparation, negotiation and execution of this Agreement.

14.          Covenants.

a.          For so long as TARPON or any of its affiliates holds any Settlement
Shares, neither the Company nor any of its affiliates shall, without the prior
written consent of TARPON (which consent may not unreasonably be withheld), vote
any shares of Common Stock owned or controlled by it (unless voting in favor of
a proposal approved by a majority of Company's Board of Directors), or solicit
any proxies or seek to advise or influence any person with respect to any voting
securities of Company, which vote, solicitation or advise may (1) cause a class
of the Company's securities to be delisted from a national securities exchange
or to cease to be authorized to be quoted in an inter dealer quotation system of
a registered national securities association, or, (2} cause a class of the
Company's equity securities to become eligible for termination of registration
pursuant to Section 12(g)(4) of the Securities Exchange Act.. Similarly, the
Company covenants and agrees not to take any action which would impede the
purposes and objectives of this Agreement.

b.          Upon the signing of the Order, the Company shall file with the SEC
whatever pertinent filings may be necessary to give this Agreement full force
and effect.

15.          Indemnification. The Company shall indemnify, defend and hold
TARPON and its affiliates harmless with respect to all obligations of the
Company arising from or incident or related to this Agreement, including,
without limitation, any claim or action brought derivatively or directly by any
shareholder(s) of the Company.

16.           Legal Effect. The parties to this Agreement represent that each of
them has been advised as to the terms and legal effect of this Agreement and any
Order which may issue in connection herewith. The parties to this Agreement
further represent that the settlement and compromise of the Claims provided for
herein is final and conclusive.

 

17.           Waiver of Defense.  Each party hereto waives a statement of
decision, and the right to appeal from the Order after its entry. The Company
further waives any defense based upon any prohibition against splitting causes
of action. The prevailing party in any action or proceeding commenced to enforce
the Order shall be entitled to recover from the other the value of any and all
reasonable attorney fees and costs incurred in connection therewith. Except as
expressly set forth herein, each party shall bear responsibility for payment of
its own attorney fees, costs and/or expenses. 

8

 



18.          Signatures. This Agreement may be signed in counterparts and the
Agreement, together with its counterpart signature pages, shall be deemed valid
and binding on each party when duly executed by all parties. This Agreement may
be amended only by an instrument in writing signed by the party to be charged
with enforcement thereof. This Agreement supersedes all prior agreements and
understandings among the parties hereto with respect to the subject matter
hereof.

19.          Choice of Law, Etc. Notwithstanding the place where this Agreement
may be executed by either of the parties, or any other factor, all terms and
provisions hereof shall be governed by and construed in accordance with the laws
of the State of Florida, applicable to agreements made and to be fully performed
in that State and without regard to the principles of conflicts of laws thereof.
Any action brought to enforce, or otherwise arising out of this Agreement shall
be brought only in the Court (as defined in this Agreement).

20.          Exclusivity. For a period of thirty (30) days from the date of the
execution of this Agreement, (a) the Company and its representatives shall not
directly or indirectly discuss, negotiate or consider any proposal, plan or
offer from any other party relating to the acquisition and/or conveyance of any
further liabilities, or any financial transaction having an effect or result
similar to the transactions subject of this Agreement, and, (b) TARPON shall
have the exclusive right to negotiate and execute any and all documentation
necessary to effectuate the terms herein set forth and any other mutually
acceptable terms.

21.          Inconsistency. In the event of any inconsistency between the terms
of this Agreement and any other document executed in connection herewith, the
terms of this Agreement shall control to the extent necessary to resolve such
inconsistency.

22.          NOTICES. Any notice required or permitted hereunder shall be given
in writing (unless otherwise specified herein) and shall be deemed effectively
given on the earliest of

a)the date delivered, if delivered by personal delivery as against written
receipt therefor or by confirmed facsimile transmission,

b)the seventh business day after deposit, postage prepaid, In the United States
Postal Service by registered or certified mail, or

c)the second business day after mailing by domestic or international express
courier, with delivery costs and fees prepaid,

in each case, addressed to each of the other parties thereunto entitled at the
following addresses (or at such other addresses as such party may designate by
ten (10) days' advance written notice similarly given to each of the other
parties hereto):



9

 

Company:

 

Progressive Care, Inc.

Attn:  ____________________

Chief Executive Officer

Tel No.: ________________________

E-mail: ______________________

 

and the copy should go to:

Tarpon Bay Partners LLC

17210 Germano Court

Naples, FL 34110

Telephone No.: 203-431-8300

 

and

Krieger & Prager UP

39 Broadway

Suite 920

New York, NY 10006

Attn: Samuel M. Krieger, Esq.

Telephone No.: (212) 363-2900

Telecopier No.: (212) 363-2999

E-mail: sk@kplawfirm.com



10

 



 

 IN WITNESS WHEREOF, the parties have duly executed this Settlement Agreement
and Stipulation as of the date first indicated above.

 

  TARPON BAY PARTNERS LLC       By: /s/ Stephen Hicks   Name: Stephen Hicks  
Title:   Mgr

 

PROGRESSIVE CARE, INC.       By: /s/ ALAN JAY WEISBERG   Name : ALAN JAY
WEISBERG   Title: CEO  



 

11

--------------------------------------------------------------------------------

